DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. A method, comprising:
detecting by a hardware processor that a web browser has a corresponding  content modification component:
responsive to detecting that the web browser has the  content modification  component , detecting a resource identifier to be encoded, wherein the resource identifier comprises an identifier that enables the web browser to retrieve and locate a resource;
circumventing by the hardware processor the content modification component  with the web browser by:
identifying one or more special characters in the detected resource identifier, wherein the one or more special characters are other than alphanumeric characters and whose position within the detected resource identifier separate logical components and define relationships of the logical components within the detected resource identifier;
encoding the detected resource identifier at least in part by preserving the identified one or more special characters in a resulting encoded resource identifier corresponding to the detected resource identifier, wherein preserving includes incorporating at least some of the identified one or more special characters in the resulting encoded resource identifier and in a same  order that the at least some of the identified one or more special characters occur in the detected 
utilizing the encoded resource identifier in place of the detected resource identifier to prevent the content modification component from compromising integrity of the resource identified by the detected resource identifier.
16. A system, comprising: a processor configured to:
detect that a web browser has a corresponding content modification component;
in response to a detection that the web browser has the  content modification component, detect a resource identifier to be encoded, wherein the resource identifier comprises an identifier that enables the web browser to retrieve and locate a resource;
circumvent the content modification component  with the web browser by:
identifying one or more special text characters in the detected resource identifier, wherein the one or more special text characters are other than alphanumeric characters and whose  position within the detected resource identifier separate logical components and define relationships of the logical components within the detected resource identifier;
encoding the detected resource identifier at least in part by preserving the identified one or more special text characters in a resulting encoded resource identifier corresponding to the detected resource identifier, wherein preserving includes incorporating at least some of the identified one or more special characters in the resulting encoded resource identifier and in a same order that the at least some of the identified one or more special characters occur in the detected resource identifier, and wherein the detected resource identifier is different from the resulting encoded resource identifier; and
utilizing the encoded resource identifier in place of the detected resource identifier to prevent the content modification component from compromising integrity of the resource identified by the detected resource identifier; and
a memory coupled to the processor and configured to provide the processor with instructions.
---End Examiner’s Amendment---
Response to Arguments
Applicant’s remarks filed on 04/29/2021 has been considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 17 – 20 are cancelled in the instant application. 
Claim[s] 1 – 16 are pending in the instant application. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 4, 7, 13 - 16 that were rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. [US PGPUB # 2009/0193498] in view of Li et al. [US PGPUB # 2007/0180503], further in view of Reckers [US PGPUB # 2005/0271282], applicant’s claim amendments in response hereto and the examiners amendment herein have been fully considered, therefore, the rejections are withdrawn.
Regarding claim[s] 2, 6 that were rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. [US PGPUB # 2009/0193498] in view of Li et al. [US PGPUB # 2007/0180503] and Reckers [US PGPUB # 2005/0271282] as applied to the rejection of claim 1 above, and further in view of Croll et al. [US PAT # 8819817], the rejections are withdrawn.
Regarding claim[s] 3 that was rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. [US PGPUB # 2009/0193498] in view of Li et al. [US PGPUB # 2007/0180503] and Reckers [US PGPUB # 2005/0271282] as applied to 
Regarding claim[s] 5 that was rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. [US PGPUB # 2009/0193498] in view of Li et al. [US PGPUB # 2007/0180503] and Reckers [US PGPUB # 2005/0271282] as applied to claim[s] 1 above, and further in view of Van Buskirk et al. [US PGPUB # 2011/0251928], the rejection is withdrawn.
Regarding claim[s] 8 that was rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. [US PGPUB # 2009/0193498] in view of Li et al. [US PGPUB # 2007/0180503] and Reckers [US PGPUB # 2005/0271282] as applied to claim[s] 1 above, and further in view of Lev, Zvi Haim [WO 2006/085151], the rejection is withdrawn.
Regarding claim[s] 9 that was rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. [US PGPUB # 2009/0193498] in view of Li et al. [US PGPUB # 2007/0180503] and Reckers [US PGPUB # 2005/0271282] as applied to claim[s] 1 above, and further in view of Layson et al. [US PGPUB # 2012/0131349], the rejection is withdrawn.
Regarding claim[s] 10, 11 that were rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. [US PGPUB # 2009/0193498] in view of Li et al. [US PGPUB # 2007/0180503] and Reckers [US PGPUB # 2005/0271282] as applied to 
Regarding claim[s] 12 that was rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. [US PGPUB # 2009/0193498] in view of Li et al. [US PGPUB # 2007/0180503] and Reckers [US PGPUB # 2005/0271282] as applied to claim[s] 1 above, and further in view of Takei et al. [US PGPUB # 2007/0084935], the rejection is withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 16 are allowed.
Applicant’s remarks and amendments submitted on 04/29/2021 for application number 15374645 and the examiners amendment herein have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. 
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The prior arts do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Dyne [US PGPUB # 2008/0112559], who generally does teach encoding or not encoded data receives a keyword string and removes characters in the keyword string which are not in a preapproved character set and duplicate characters to form a validated keyword. The validated keyword is sequenced with unused characters of the preapproved character set and formed into a cipher grid. Clear text may be encoded using an algorithm in combination with the cipher grid, and encoded text may be not encoded to form clear text using a reverse algorithm in combination with the cipher grid.
position substitution has occurred in one of steps S419, S423 or S427, the substituted grid position location is used to pick a new encoded character to represent the clear text character in step S429. Once all character pairs of the clear text have been processed, the result is a string of encoded text characters. The last line in Table 4 shows the characters resulting from the column, row, and diagonal substitution algorithms discussed above. As Table 4 shows, the output string is remarkably encoded, as compared to the original clear text. The encoded text is completely unrecognizable as follows: "MSPP2URM3EVAAVGRKE7LO EK,A2TMBK(6?GO". 
While Dyne does teach encoding a string of text characters, however, Dyne does not teach at least the claim limitation of: “detecting by a hardware processor that a web browser has a corresponding content modification component:
responsive to detecting that the web browser has the content modification  component, detecting a resource identifier to be encoded, wherein the resource identifier comprises an identifier that enables the web browser to retrieve and locate a resource;
circumventing by the hardware processor the content modification component with the web browser by:
identifying one or more special characters in the detected resource identifier, wherein the one or more special characters are other than alphanumeric characters and whose position within the detected resource identifier separate logical components and define relationships of the logical components within the detected resource identifier;
encoding the detected resource identifier at least in part by preserving the identified one or more special characters in a resulting encoded resource identifier corresponding to the detected resource identifier, wherein preserving includes incorporating at least some of the identified one or more special characters in the resulting encoded resource identifier and in a same order that the at least some of the identified one or more special characters occur in the detected resource identifier, and wherein the detected resource identifier is different from the resulting encoded resource identifier;” of claim # 1. 
Anderson et al. [US PAT # 8640216], who generally does teach systems and methods to prevent cross-site request forgeries based on web form verification using unique identifiers. The present solution tags each form from a server that is served out in the response with a unique and unpredictable identifier. When the form is posted, the present solution enforces that the identifier being returned is the same as the one that was served out to the user. This prevents malicious unauthorized third party users from submitting a form on a user's behalf since they cannot guess the value of this unique identifier that was inserted.
	Further of Anderson, In some embodiments, the content type bank 850 is configurable by a user, such as an administrator of the appliance 200. A user may define an identifier or name for content type for the content type bank 850 and identify a plurality of a sequence of characters or symbols to use to identify or detect the content type. In the content type bank 850, a plurality of content type identifiers and their corresponding set of content type characters or sequences are stored. The content 
	While Anderson’s system and method does prevent an authorized third party from submitting a form on a user’s behalf by using a sequence of characters or symbols of an identifier, however, Anderson’s does not teach at least the claim limitation of: “detecting by a hardware processor that a web browser has a corresponding content modification component:
responsive to detecting that the web browser has the content modification  component, detecting a resource identifier to be encoded, wherein the resource identifier comprises an identifier that enables the web browser to retrieve and locate a resource;
circumventing by the hardware processor the content modification component with the web browser by:
identifying one or more special characters in the detected resource identifier, wherein the one or more special characters are other than alphanumeric characters and whose position within the detected resource identifier separate logical components and define relationships of the logical components within the detected resource identifier;
encoding the detected resource identifier at least in part by preserving the identified one or more special characters in a resulting encoded resource identifier corresponding to the detected resource identifier, wherein preserving includes incorporating at least some of the identified one or more special characters in the resulting encoded resource identifier and in a same order that the at least some of the identified one or more special characters occur in the detected resource identifier, and wherein the detected resource identifier is different from the resulting encoded resource identifier;” of claim # 1.
Messer et al. [US PGPUB # 2015/0128280], who generally does teach a service interface analysis system defines a plurality of service templates based on a plurality of Uniform Resource Identifiers associated with a network service, and generates at least one utility measure of each service template from the plurality of service templates.
	Further of Messer at paragraph: 0001, Security testing is used to assess a network service such as a web application for vulnerabilities or attack vectors. In one approach to security testing, a security testing application (or scanner) identifies the service interface of the network service (e.g., Uniform Resource Identifiers (URIs) such as Uniform Resource Identifiers (URIs) at which the application accepts input). The service interface of the network service is sometimes referred to as the attack surface of the network service.
While Messer does teach URI’s used to access network services, however, Messer does not teach at least the claim limitation of: “detecting by a hardware processor that a web browser has a corresponding content modification component:
responsive to detecting that the web browser has the content modification  component, detecting a resource identifier to be encoded, wherein the resource identifier comprises an identifier that enables the web browser to retrieve and locate a resource;
circumventing by the hardware processor the content modification component with the web browser by:
identifying one or more special characters in the detected resource identifier, wherein the one or more special characters are other than alphanumeric characters and whose position within the detected resource identifier separate logical components and define relationships of the logical components within the detected resource identifier;
encoding the detected resource identifier at least in part by preserving the identified one or more special characters in a resulting encoded resource identifier corresponding to the detected resource identifier, wherein preserving includes incorporating at least some of the identified one or more special characters in the resulting encoded resource identifier and in a same order that the at least some of the identified one or more special characters occur in the detected resource identifier, and wherein the detected resource identifier is different from the resulting encoded resource identifier;” of claim # 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434